IN THE COURT OF APPEALS OF IOWA

                                  No. 17-1504
                           Filed September 26, 2018


ESTATE OF PAYTON MONTANA CASTEEL, by and through its administrator,
ANNA HUTT; and TIRAN CASTEEL, individually,
     Plaintiffs-Appellants,

vs.

PATRICIA CHERIE WRAY,
     Defendant-Appellee.
________________________________________________________________


      Appeal from the Iowa District Court for Page County, James M. Richardson,

Judge.



      Parents of teenager who died appeal the jury’s verdict of no fault in a tort

action based on a vehicle accident. AFFIRMED.




      Alfredo G. Parrish and Adam C. Witosky of Parrish Kruidenier Dunn Boles

Gribble Gentry Brown & Bergmann, LLP, Des Moines, for appellants.

      Janice M. Thomas and Stephanie A. Koltookian of Bradshaw, Fowler,

Proctor & Fairgrave, PC, Des Moines, for appellee.




      Considered by Danilson, C.J., and Mullins and McDonald, JJ.
                                          2


MULLINS, Judge.

       Plaintiffs, Anna Hutt and Tiran Casteel, appeal the jury’s verdict of no fault

in a suit against driver Patricia Wray concerning a vehicle collision in which their

son, Payton Casteel, died. Plaintiffs contend the jury’s verdict was not supported

by sufficient evidence and failed to effectuate substantial justice between the

parties. Plaintiffs also argue the court erred in overruling their motion in limine to

prevent the introduction of evidence relating to Payton’s lack of a motorcycle

license and his motorcycle’s lack of a headlight. Finally, they contend the court

erred in granting summary judgment on their claim of damages for pre-death pain

and suffering and pre-death loss of function.

I.     Background Facts and Proceedings

       Wray lived off of Lincoln Street in Coin, Iowa. The driveway to Wray’s house

is east of the intersection of Lincoln and North Sixth Street. She lived next door to

Anna Hutt and her sixteen-year-old son, Payton.             On May 21, 2014, at

approximately 6:25 p.m., Patricia Wray drove her van east on Lincoln Street on

her way home from work. Payton was at his house with friends, hanging out in the

garage. Payton asked one of his friends to watch him as he rode his dirt bike along

Lincoln Street. Payton left his house and headed west on Lincoln. At some point,

as Wray drove east on Lincoln she passed by Payton, heading west. After cresting

a hill on Lincoln, Payton turned his motorcycle around and headed east,

approaching Wray’s van. By this time, the friend who had been watching Payton

returned to the garage.

       As Wray neared her driveway, she turned on her left turn signal. While

turning, Payton hit the van behind the driver’s side door. The impact threw Payton
                                             3


from the motorcycle across the front of the van, and he landed on a nearby grassy

area, severely injured. Wray did not see Payton before turning but testified she

caught a glimpse of something as she turned. No one witnessed the collision.

Skid marks in the westbound lane of traffic indicate Payton was in that lane prior

to hitting the van.

       After Payton landed in the grass, Wray called for paramedics and Payton’s

friends approached him to determine his state of injury. Paramedics rendered aid

at the scene, and Payton was transported by helicopter to Creighton Medical

Center in critical condition. While at the hospital, Payton was unresponsive and

on life support. Payton passed away on May 22.

       On May 20, 2016, Payton’s estate, through his mother as administrator, and

Payton’s father, Tiran Casteel, sued Wray claiming she negligently operated her

vehicle, and as a result of her negligence Payton was injured, which resulted in his

death. Tiran also sued Wray individually for loss of parental consortium. In June

2017, Wray filed a motion for partial summary judgment and asked for the

dismissal of certain categories of damages1 as well as the loss-of-parental-

consortium claim. The court granted the motion in part.2

       The plaintiffs filed a motion in limine, seeking to exclude, among other

things, evidence that Payton was not licensed to operate a motorcycle on the

highway and evidence that Payton’s motorcycle was not “street legal,” as it lacked


1
  Wray sought summary judgment on the plaintiffs’ claims for: (1) other financial expenses;
(2) the reasonable present value of Payton’s life to his estate; (3) physical pain and mental
anguish; (4) physical impairment in the past, present, and future; and (5) loss of present
and future earnings.
2
  The court granted summary judgment as to damages for other financial expenses,
physical pain and mental anguish, and physical impairment. The court denied summary
judgment for the other categories of damages and the loss-of-parental-consortium claim.
                                           4


turn signals and a headlight.       The plaintiffs contended these facts had no

connection to the collision. Before commencing trial, the court heard from both

parties and overruled the plaintiffs’ motion on this evidence. After a three-day trial,

the jury returned a verdict in favor of Wray, finding she was not at fault.

       Plaintiffs moved for a new trial on the basis that the jury’s verdict of no fault

was not supported by sufficient evidence and failed to administer substantial

justice. They argued Wray bore some degree of fault as she failed to keep a proper

lookout before turning. They also argued the court erred in overruling their motion

in limine and allowing evidence of Payton’s lack of a motorcycle license and the

lack of headlights on his motorcycle. Lastly, they contended the court erred in

denying their request of damages for pre-death pain and suffering and pre-death

loss of function.

       The court denied the motion, concluding:

       Plaintiffs’ objections to jury instructions were previously made and
       ruled upon during trial. Questions of negligence and proximate
       cause are for the trier of fact. In this case, evidence supports the
       jury’s findings that decedent’s negligence was the cause of the
       accident. The jury’s decision was supported by sufficient facts.

Plaintiffs appeal.

II.    Standard of Review

       “Our review of a district court’s ruling on a motion for new trial depends on

the grounds raised in the motion.” Bryant v. Parr, 872 N.W.2d 366, 375 (Iowa

2015). “If the motion for a new trial was based on a discretionary ground, we

review it for an abuse of discretion. If the ruling granting a new trial was prompted

by a motion based on a legal question, . . . our review is for errors at law.” Olson

v. Sumpter, 728 N.W.2d 844, 848 (Iowa 2007) (citation and internal quotation
                                           5


marks omitted). Our review of the trial court’s decision on whether the verdict

administers substantial justice is for an abuse of discretion. Estate of Hagedorn

ex rel. Hagedorn v. Peterson, 690 N.W.2d 84, 87 (Iowa 2004). “In ruling upon

motions for new trial, the district court has a broad but not unlimited discretion in

determining whether the verdict effectuates substantial justice between the

parties.” Iowa R. App. P. 6.904(3)(c).

III.   Analysis

       A.     Sufficiency of the Evidence and Substantial Justice

       “If a jury verdict is not supported by sufficient evidence and fails to effectuate

substantial justice, a new trial may be ordered.” Olson, 728 N.W.2d at 850. Iowa

Rule of Civil Procedure 1.1004(6) allows the court to grant a new trial if the verdict

“is not sustained by sufficient evidence, or is contrary to law” and “materially affects

a movant’s substantial rights.”      We review the ruling on this ground for the

correction of legal error. Hagedorn, 690 N.W.2d at 87.

       When a party challenges the sufficiency of evidence to support the jury’s

factual findings, we examine the record to determine whether those findings are

supported by substantial evidence. City of Cedar Falls v. Cedar Falls Cmty. Sch.

Dist., 617 N.W.2d 11, 16 (Iowa 2000). “We view the evidence in the light most

favorable to the verdict and need only consider the evidence favorable to

[defendant] whether it is contradicted or not.” Olsen v. Drahos, 229 N.W.2d 741,

742 (Iowa 1975). We “give weight to the fact the trial court, with benefit of seeing

and hearing the witnesses, observing the jury and having before it all incidents of

the trial, did not see fit to interfere.” Id. at 743. Questions of negligence and

proximate cause are for the jury. Iowa R. App. P. 6.904(3)(j).
                                           6


       Further, “the trial court has inherent power to set aside a verdict when the

court concludes ‘the verdict fails to administer substantial justice.’” Hagedorn, 690

N.W.2d at 87 (citation omitted). Our review of the ruling on this ground is for an

abuse of discretion. Id. at 87–88. An abuse of discretion occurs when the court

exercises its discretion “on grounds clearly untenable or to an extent clearly

unreasonable.” Id. “When determining whether the court abused its discretion

based on substantial justice not being achieved by the verdict, precedents are of

little value. Each case must be decided by relating its own unique circumstances

to the general principles above announced.” Kalvik ex rel. Kalvik v. Seidl, 595

N.W.2d 136, 140 (Iowa Ct. App. 1999). “When the evidence amply supports the

verdict reached by the jury, a district court abuses its discretion when it grants a

new trial because it would have reached a different result.” Crow v. Simpson, 871

N.W.2d 98, 108 (Iowa 2015).

       Whether a verdict is supported by sufficient evidence and effects substantial

justice are independent grounds for challenging jury verdicts, however we will

discuss them together since the plaintiffs’ arguments in support of both grounds

are identical. See Hagedorn, 690 N.W.2d at 87. In denying the motion for new

trial, the trial court determined “evidence supports the jury’s findings that [Payton’s]

negligence was the cause of the accident. The jury’s decision was supported by

sufficient facts and shall not be disturbed.”

        The jury was instructed the plaintiffs had to prove Wray was “at fault.” “At

fault” was defined as “one or more acts or omissions towards the person of . . .

another which constitutes negligence.” Negligence was defined as a “failure to

use ordinary care,” which is “the care which a reasonably careful person would use
                                        7


under similar circumstances.” The jury was additionally instructed plaintiffs were

required to prove Wray was negligent in one or more of the following ways:

      (a) in failing to operate her motor vehicle in a reasonable and proper
      manner;
      (b) in failing to maintain an assured clear distance ahead;
      (c) in failing to drive at a safe and reasonable speed as she
      approached her turn;
      (d) in failing to maintain control of the motor vehicle and take
      reasonable precautions as she approached her turn;
      (e) in failing to keep a proper lookout; and
      (f) in failing to act as a reasonable person would under the
      circumstances.

      Plaintiffs argue the record does not support the verdict of no fault on the

part of Wray. They contend the jury failed to properly apply the facts presented to

the jury instructions given by the district court. They argue that, though Payton

was not without fault, the evidence demonstrates Wray had some level of fault for

the accident and Payton’s death because Wray failed to keep a proper lookout

before turning into her driveway.

      “It is the jury’s role to weigh the evidence and assess the credibility of

witnesses.” Wildner v. Wendorff, No. 05-1998, 2006 WL 2265453, at *2 (Iowa Ct.

App. Aug. 9, 2006).     “[T]he jury was free to sort through the disputed and

undisputed facts and to accept or reject any testimony, given that credibility is a

fact question.” Wagner v. State, 858 N.W.2d 36 (Iowa Ct. App. 2014). Here, there

were no direct witnesses to the collision, so many of the facts concerning the

accident were disputed. Accordingly, based upon the evidence provided at trial,

the jury reasonably could have accepted Wray’s assertions and found that as she

drove east on Lincoln Street, she passed by Payton who drove westbound on

Lincoln, turned on her left turn signal as she approached her driveway, slowed
                                           8


down, checked her mirrors, and, after seeing no one, proceeded with her left turn,

but caught a glimpse of something as she turned left before Payton collided with

her van. Further, the jury could reasonably have found that Payton was driving a

dirt bike that was not “street legal” over the speed limit at the time of the collision

and only used the rear brake when attempting to stop rather than both the front

and rear brakes of the motorcycle. If the jury accepted these as true, it provides

sufficient support for the jury’s determination that Wray was not at fault for the

collision. As such, the verdict did not fail to effectuate substantial justice. See

Johnson v. Knoxville Cmty. Sch. Dist., 570 N.W.2d 633, 641 (Iowa 1997)

(“Substantial justice is inextricably linked to the adequacy of a jury verdict.”).

       B.     Motions in Limine

       The plaintiffs contend a new trial is warranted because the trial court

improperly allowed evidence of Payton’s lack of a motorcycle license/endorsement

and the motorcycle’s deficient condition as to its headlights and turn signals. The

plaintiffs’ motion in limine attempted to exclude any mention that Payton was not

licensed to operate a motorcycle on the highway and that his motorcycle was not

legal to ride on public highways as it lacked turn signal and headlights. The

plaintiffs argued that there is no causal connection between the lack of a license

or equipment and the collision.

       “Generally, the district court’s ruling on a motion in limine is not subject to

appellate review because the error, if any, occurs when the evidence is offered at

trial and is either admitted or refused.” Wailes v. Hy-Vee, Inc., 861 N.W.2d 262,

264 (Iowa Ct. App. 2014). However, “[w]hen the court’s ruling on a motion in limine

is unequivocal and leaves no question that the challenged evidence will or will not
                                            9

be admitted at trial, counsel need not take steps at trial to preserve error.” Id.

When “the district court’s ruling on a motion in limine is unequivocal, ‘the decision

on the motion has the effect of [an evidentiary] ruling’ and thus preserves the issue

for appellate review.” Id. (alteration in original) (quoting State v. Tangie, 616

N.W.2d 564, 569 (Iowa 2000)).

       Here, the court in ruling on the plaintiff’s motion in limine stated:

       It will be the Court’s ruling on Plaintiffs’ motion in limine that it will be
       sustained as to the offenses and conditions of both Payton Casteel
       and Tiran Casteel, but in all other aspects the motion will be
       overruled. The Court will make the appropriate rulings at the time the
       evidence is presented during the course of the trial.

We do not find the court’s ruling to be unequivocal and instead the ruling indicated

to all parties that the court would answer questions about whether or not to admit

challenged evidence when the evidence was actually presented at trial. Therefore,

the plaintiffs were required to object to the evidence of the motorcycle’s lack of a

headlight and Payton’s lack of licensure at the time the evidence was presented

during trial in order to preserve error. Plaintiffs made no such objections and

therefore error on the district court’s acceptance of the challenged evidence was

not preserved.

       C.     Jury Instruction

       We review alleged errors in jury instructions for correction of errors at law.

Rivera v. Woodward Res. Ctr., 865 N.W.2d 887, 891 (Iowa 2015). “Litigants are

entitled to have their legal theories submitted if those theories are supported by

the pleadings and substantial evidence in the record.” Thompson v. City of Des

Moines, 564 N.W.2d 839, 846 (Iowa 1997). The instructions to the jury “must

convey the applicable law in such a way that the jury has a clear understanding of
                                          10

the issues it must decide.” Id. Trial courts “must refuse to instruct on ‘an issue

having no substantial evidential support or which rests on speculation.’” Id.

(quoting Clinton Land Co. v. M/S Assocs., 340 N.W.2d 232, 234 (Iowa 1983)).

       “Generally, under Iowa Rule of Civil Procedure 1.924, error in jury

instructions is waived if not raised before closing arguments are made to the jury.”

Olson, 728 N.W.2d at 848; accord Iowa R. Civ. P. 1.924 (“[A]ll objections to giving

. . . any instruction must be made in writing or dictated into the record, out of the

jury’s presence, specifying the matter objected to and on what grounds. No other

grounds or objections shall be asserted thereafter, or considered on appeal.”).

       The plaintiffs claim the court erred in instructing the jury on the issues of the

motorcycle’s lack of headlights and Payton’s lack of a motorcycle license at the

time of the collision.     They contend the defendant presented no evidence

connecting the absence of a license and headlights as proximate causes of the

collision.   The plaintiffs specifically challenged the court’s inclusion of jury

instructions 16H and 16I in their motion for a new trial.

       Instruction 16H provided, “Every motorcycle shall be equipped with at least

one and not more than two head lights. A violation of this law is negligence.” The

plaintiffs objected to the defendant’s proposed addition of the absence of

headlights to instruction 15, which identified the defendant’s specific claims of

negligence against Payton.       The court agreed and overruled the defendant’s

proposed addition. However, though the plaintiffs assert they objected to jury

instruction 16H, the record indicates the plaintiffs expressly waived objection to

this instruction—“Plaintiffs have no objection to 16 A, B, C, D, E, F, G or H.”

Therefore, plaintiffs waived error as to this jury instruction.
                                           11


       Instruction 16I provided, “A person shall not operate any motor vehicle upon

a highway in Iowa unless the person has a driver’s license issued by the Iowa

Department of Transportation valid for the vehicle’s operation.”           Plaintiffs did

specifically object to 16I and therefore properly preserved error as to their objection

to the instruction. The plaintiffs argued the instruction should not be given to the

jury because Wray presented insufficient evidence to link Payton’s lack of licensure

to the collision. The court overruled the objection.

       Instruction 16I restates Iowa Code section 321.174 (2016).3 Plaintiffs are

correct in their assertion that absent a causal connection to the collision, evidence

that Payton lacked a driver’s license is not relevant and inadmissible.             See

Ruckman v. Cudahy Packing Co., 300 N.W. 320, 321 (1941) (“[T]he mere fact that

the operator of a motor vehicle does not have a license or the fact that the motor

vehicle is unregistered will not bar a recovery for injuries sustained to his person

or property through the negligence of another unless there is a causal relation

between his failure to comply with the law and the resulting injuries.”).

       The plaintiffs do not dispute the fact that Payton did not have a motorcycle

license, and they did not object when several witnesses testified to Payton’s lack

of licensure. In her answer, Wray claimed Payton’s injuries were caused by his

own actions. In further pleadings, Wray argued Payton’s lack of licensure was

related to the collision because, without a license, there was no evidence he had

the requisite education and skills to safely operate a vehicle. Wray contended that




3
 “A person, except those expressly exempted, shall not operate any motor vehicle upon
a highway in this state unless the person has a driver’s license issued by the department
valid for the vehicle’s operation.” Iowa Code § 321.174(1).
                                           12


had Payton been licensed, he would have had the knowledge and skill to safely

drive a vehicle on the road—including following speed limits, how to safely pass

other vehicles, and how to safely control his vehicle in a variety of situations.

       During trial, both parties presented evidence that showed Payton was

driving over the speed limit of forty miles per hour at the time of the collision, though

how much over the speed limit was disputed. Further, an accident reconstruction

specialist called by Wray testified that more skilled riders would know to use both

the front and rear brakes on a motorcycle when trying to stop. He determined

Payton only used the rear brake and by using only the rear brake, the motorcycle

skidded and was out of control. He testified a more skilled rider would know

skidding a rear tire is dangerous and can lead to loss of directional control and

cause the bike to flip and eject the rider.

       If Wray had only introduced evidence that Payton did not have a motorcycle

license without presenting testimony or evidence to its significance or connection

to the collision, then the plaintiffs would be correct and “the fact that plaintiff had

no license [would be] no defense to the action.” See Stumpf v. Reiss, 502 N.W.2d

620, 622 (Iowa Ct. App. 1993). However, Wray did present testimony of a causal

connection which generated a jury question on whether Payton’s inexperience and

lack of knowledge contributed to the collision.        See Hardwick v. Bublitz, 119

N.W.2d 886, 892 (Iowa 1963) (“[T]he evidence was such the jury could properly

find the reason Dean drove off the road instead of turning was due to inexperience.

Inexperience covers the whole field of negligence in the operation of a motor

vehicle.”). Questions of negligence and proximate cause are for the jury. Iowa R.
                                         13


App. P. 6.904(3)(j). Accordingly, the district court did not err in giving instruction

16I.

       D.     Pre-Death Pain, Suffering, and Loss of Function

       Finally, plaintiffs contend the court erred in prohibiting them from seeking

damages for Payton’s pre-death pain, suffering, and loss of function. They argue

evidence in the record shows Payton was conscious, at least briefly, in the

moments following his impact with Wray’s van, specifically that he had a pulse at

the time he was transported to the hospital.

       “Pain and suffering damages are compensable even if the injured person

was not conscious for an extended period of time.” Kuta v. Newberg, 600 N.W.2d

280, 285 (Iowa 1999). “Physical pain and suffering includes bodily suffering,

sensation, or discomfort.” Estate of Pearson ex rel. Latta v. Interstate Power &

Light Co., 700 N.W.2d 333, 347 (Iowa 2005).           Recovery is permitted “for a

decedent’s pain and suffering in wrongful death actions when the item has

substantial evidentiary support.” Schlichte v. Franklin Troy Trucks, 265 N.W.2d

725, 727 (Iowa 1978). “[L]oss of function of the body may be an element of

recovery ‘for the deprivation of full mind and body, separate and apart from

impairment of earning capacity.’” Brant v. Bockholt, 532 N.W.2d 801, 804 (Iowa

1995) (citation omitted). This “element of damage relates to functional impairment

as opposed to structural impairment of the body. It is the inability of a particular

body part to function in a normal manner.” Id. at 804–05. However, “damages for

pain and suffering of a decedent may not be recovered ‘if death or

unconsciousness is instantaneous.’” Kuta, 600 N.W.2d at 285 (citation omitted).

“An unconscious person does not suffer pain.” Schlichte, 265 N.W.2d at 728.
                                          14


        “A district court cannot submit a jury instruction ‘on “an issue having no

substantial evidential support.”’” Phelan-Ruden v. Suddreth, No. 06-0173, 2007

WL 1062862, at *3 (Iowa Ct. App. Apr. 11, 2007) (quoting Thompson, 564 N.W.2d

at 846). We disagree with plaintiffs’ assertion Payton was conscious or had a

pulse. Here, the record does not contain sufficient support that he suffered any

pain or was conscious after the collision. Payton suffered a severe and traumatic

head injury, and the record reflects that he had no pulse or blood pressure at the

scene. Numerous notations throughout the medical records indicate there was no

pain present, Payton’s pupils were fixed and dilated at the scene and at the

hospital, he did not exhibit any spontaneous movement or respirations, and he had

no response to any noxious stimuli. Upon examination of the record, we conclude

there is not substantial evidence Payton was conscious or in pain after the

collision. Accordingly, the court did not err in granting summary judgment and

refusing to submit pre-death pain, suffering, and loss of function to the jury.

IV.     Conclusion

        We find the jury’s verdict is supported by sufficient evidence and effects

substantial justice. We therefore conclude the court did not err or abuse its

discretion in denying a new trial. We also find the plaintiffs failed to preserve error

on their claims on the admissibility of challenged evidence and jury instruction 16H.

We find no error in jury instruction 16I. Finally, we find the court did not err in

denying the request to submit pre-death pain, suffering, and loss of function to the

jury.

        AFFIRMED.